Citation Nr: 1012903	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 
1969.

This appeal comes before the Board of Veterans Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In February 2010, the Veteran testified at a travel Board 
hearing.

The issues of entitlement to special monthly compensation 
and special monthly pension based upon the need for aid and 
attendance of another person has been raised, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
these issues, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran has asserted that he has PTSD which is due to 
his experiences during a tour of duty in the Republic of 
Vietnam during his period of active service.  The Veteran 
has been diagnosed as having PTSD.

The Veteran's service personnel records reveal that he 
served in Vietnam from September 13, 1966 to September 11, 
1967.  He was assigned to the 515th Transportation Company 
where he served as a light truck driver.     

Initially, in June 2005, the Veteran reported that he was in 
vehicle convoys that would often come under enemy fire.  He 
also reported that in September 1966, while riding a bus 
from the airport to "Camp Alpha," a soldier two or three 
seats in front of him was shot in the head.  

In October 2006, the U. S. Armed Services Center for 
Research of Unit Records (CURR) (now known as Joint Services 
Research and Records Center(JSRRC) could not verify the 
alleged event with regard to the soldier getting shot in the 
head, noting that only limited information was provided and 
that additional specific information would be needed, such 
as the airbase from which the Veteran left to head to Camp 
Alpha.  

In June 2007, the Veteran provided more detail about the 
airbase with regard to the first stressor.  He claimed that 
in September 1966, while riding a bus from Tan Son Nuit Air 
Base to Camp Alpha, a solider two or three seats in front of 
him was killed by a sniper bullet.  This information was not 
provided to JSRRC.  

The Veteran also provided a second stressor statement in 
June 2007.  He claimed that in July or August 1967, while on 
temporary duty to the 505th Transportation Company in Tuy 
Hoa, the compound was attacked by a large Vietcong force and 
that several people were killed.  He thinks that a soldier 
by the name of Joe Laird witnessed the attack.   

The RO attempted to verify the events described in the 
Veteran's second stressor statement, however, the 
information provided by JSRRC was unresponsive.  The JSRRC 
responded that it reviewed the 1967 history submitted by the 
515th Transportation Company which had its main base camp in 
Cam Ranh Bay, but that history did not document any attacks.  
The JSRRC did not provide a discussion of the Veteran's 
reported attack while on temporary assignment to the 505th 
Transporation Company in Tuy Hoa.    

At his February 2010 hearing, the Veteran reported still 
more specific information regard a convoy incident.  He 
stated that in March or April 1967 while with the 515th 
Transportation Company, he was riding in a convoy that was 
hauling ammunition, and a truck ahead of him was hit by a 
grenade, flipped over and landed in a creek.  He stated that 
since he was transporting ammunition he was not able to stop 
and help, and that he later learned that two people had been 
killed.  He referenced one of the casualties as "Blondie" 
who was from California but he did not know more.  He 
believed that "Blondie" was a member of the 515th 
Transportation Company.   

In light of the additional stressor information provided, 
further development of the record is warranted prior to 
appellate consideration by the Board.  The RO should further 
assist the Veteran in verifying the occurrence of the 
claimed in-service stressors.  

Furthermore, the evidence of record indicates that the 
Veteran has been awarded Social Security Administration 
disability benefits in March 2006; however, none of the 
records relied upon by Social Security in its determination 
has been associated with the claims folder.  VA has a duty 
to obtain Social Security records when it has actual notice 
that the Veteran is receiving benefits from that agency.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, action should be taken to contact the Social 
Security Administration and obtain and associate with the 
claims file copies of the Veteran's records regarding Social 
Security disability benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain and 
associate with the claims file copies of 
the Veteran's records regarding Social 
Security disability benefits, including 
any administrative decisions and the 
medical records upon which the decisions 
were based.

2.  The RO should review the file and 
prepare a summary of ALL of the Veteran's 
claimed stressors along with dates 
provided by the appellant.  The RO should 
then draft a letter asking the JSRRC to 
provide any available information that 
might corroborate the Veteran's asserted 
in-service stressors.

3.  If, and only if, an in-service 
stressor is corroborated, the Veteran 
should be scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not, i.e., is there a 
50/50 chance that PTSD is the result of 
the appellant's exposure to any 
corroborated in-service stressor, as 
opposed to being due to some other factor 
or factors.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed posttraumatic stress 
disorder is unknowable.

VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD on the merits.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


